Exhibit 10.19

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE

IBERIABANK CORPORATION

2001 INCENTIVE COMPENSATION PLAN

THIS AGREEMENT entered into as of                                         ,
between IBERIABANK Corporation (“IBKC”) and
                                          (“Optionee”).

1. Grant of Option

1.1 IBKC hereby grants to Optionee effective              (the “Date of Grant”),
the option to purchase up to              shares of Common Stock (the “Option”)
at an exercise price of              per share (the “Exercise Price”). The
Option shall vest, become exercisable and expire as provided in Section 2 below.

1.2 The Option is intended to be treated as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. If all or any
portion of the option is not eligible for such treatment, the ineligible portion
shall be treated as a non-qualified stock option.

2. Time of Exercise

2.1 Subject to the provisions of the Plan and this Agreement, the Optionee shall
be entitled to exercise the Option as follows:

 

Years of Continuous Employment After

Date of Grant of Option

  

Percentage of Total
Shares

Of Common Stock
Subject to Option Which
May be Exercised

 

After 1 year

   14.286 (1)

After 2 years

   28.572  

After 3 years

   42.858  

After 4 years

   57.144  

After 5 years

   71.430  

After 6 years

   85.716  

After 7 years

   100.000  

--------------------------------------------------------------------------------

(1) Option can be exercised to receive stock beginning one year from grant;
however, you must hold the stock for two years from the date of the grant of the
option and for one year after exercise of such option in order to receive most
favorable tax treatment. Optionees should consult their own tax advisor in
determining individual tax consequences.

2.2 The Option shall expire and may not be exercised later than ten years
following the Date of Grant.



--------------------------------------------------------------------------------

2.3 Notwithstanding the foregoing, the Option shall become accelerated and
immediately exercisable: (i) in the event of Optionee’s termination of
employment as a result of death, disability or retirement and (ii) pursuant to
the provisions of Section 8.12(b) of the IBERIABANK Corporation 2001 Incentive
Compensation Plan (the “Plan”).

3. Conditions for Exercise of Option

During Optionee’s lifetime, the Option may be exercised only by the Optionee or
by the Optionee’s guardian or legal representative. The Option must be exercised
while Optionee is employed by IBKC, or, to the extent exercisable at the time of
termination of employment, but not later than three months after the date on
which the Optionee ceases to be an employee, except that if the Optionee ceases
to be an employee because of death, retirement or disability, the vested Options
may be exercised within one year from the earlier of the Optionee’s death,
retirement or disability provided, however, that no Option may be exercised
later than 10 years after the Date of Grant.

4. Additional Conditions

a. Anything in this Agreement to the contrary notwithstanding, if at any time
IBKC further determines, in its sole discretion, that the listing, registration
or qualification (or any updating of any such document) of the shares of Common
Stock issuable pursuant to the exercise of an Option is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
IBKC.

b. The Board or the Committee may by resolution immediately revoke, rescind and
terminate any Option, or portion thereof, to the extent not yet vested, if
Optionee is discharged from the employ of IBKC or a subsidiary company for
cause, which, for purposes hereof, shall mean termination because of the
Optionee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.

5. Taxes

IBKC may make such provisions as it may deem appropriate for the withholding of
any federal, state and local taxes that it determines are required to be
withheld on the exercise of the Option.

6. Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

 

2



--------------------------------------------------------------------------------

7. Inconsistent Provisions

The Option granted hereby is subject to the provisions of the Plan. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.

8. Adjustments to Option

Appropriate adjustments shall be made to the number and class of shares of
Common Stock subject to the Option and to the exercise price in certain
situations described in the Plan.

9. Termination of Option

The Committee, in its sole discretion, may terminate the Option. However, no
termination may adversely affect the rights of Optionee to the extent that the
Option is currently vested on the date of such termination.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

IBERIABANK CORPORATION By:  

 

  A duly authorized member   of the Committee

 

Optionee

 

Attest:  

 

 

3



--------------------------------------------------------------------------------

IBERIABANK CORPORATION

Form for Exercise Of Stock Options

IBERIABANK Corporation

200 West Congress Street, 12th Floor

Lafayette, Louisiana 70501

Dear Sir or Madam:

The undersigned elects to exercise his/her Incentive/Non-Incentive Stock Option
(the “Stock Option”) to purchase              shares of Common Stock of
IBERIABANK Corporation (the “Company”) under and pursuant to a Stock Option
Agreement dated as of             . The Stock Option was granted under and
subject to the terms and conditions of the following plan (check appropriate
plan):

¨  1996 Stock Option Plan

¨  1999 Stock Option Plan

¨  Supplemental Stock Option Plan

¨  2001 Incentive Compensation Plan

¨  2005 Stock Incentive Plan

1. ¨  Delivered herewith is a certified or bank cashier’s or teller’s check
and/or shares of Common Stock held by the undersigned for at least six months*,
valued at the closing sale price of the Common Stock on the business day of, or
prior business day to, the date of exercise (as specified in the plan), as
follows:

 

$                in cash or check $                in the form of             
shares of Common Stock, valued at $             per share $    Total     

2. ¨  Delivered herewith are irrevocable instructions to a broker approved by
the Company to deliver promptly to the Company the amount of sale or loan
proceeds to pay the exercise price.**

If method 1 is chosen, the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:

 

Name:       Address:       Social Security Number      

 

  Very truly yours, ___________  

 

        Date   Optionee

--------------------------------------------------------------------------------

* The six months requirement may be waived by the Compensation Committee.

** This method must be approved in advance by the Compensation Committee.

 

4